Citation Nr: 0407749
Decision Date: 03/25/04	Archive Date: 07/21/04

DOCKET NO. 00-10 818                        DATE MAR 25 2004

	On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas
	

THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: Texas Veterans Commission

ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

INTRODUCTION

The veteran served on active duty from May 1976 to December 1982.



This appeal arises from a February 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

An RO decision in September 2003, in part, granted service connection and assigned a 10 percent rating for eczematous dermatitis. While a statement of the case relating to the 10 percent rating assigned was issued shortly thereafter. the Board finds no notice of disagreement with the 10 percent rating. The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely notice of disagreement to a rating decision denying the benefit sought, and a timely substantive appeal.. 38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993). Accordingly, the issue of entitlement to the initial assignment of a rating in excess of 10 percent for the veteran's skin disease is not in appellate status at this time.

FINDINGS OF FACT

During service the veteran did not engage in combat with the enemy; there is nt') medical evidence of a diagnosis of PTSD; there is no supportive evidence of the veteran's allegation of an in-service life-threatening stressors; and he has failed to respond to the RO's request for information relating to his alleged stressors.

CONCLUSION OF LAW

Service connection for claimed PTSD is not warranted. 38 U.S.C.A. §§ I 13]. 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters. VA has a duty to assist the appellant in the development of facts pertinent to his claim. There has been a significant change in the law during the pendency of this appeal. On November 9, 2000, the President signed into law

- 2 



medical or employment records, provided that he sufficiently identified the records sought and submitted releases as necessary. The Board finds that these documents show that the appellant was notified of the evidence needed to substantiate his claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence. See Quartuccio v. Principi; 16 Vet. App. 183 (2002); Pelegriniv. Principi, 17 Vet. App. 412 (2004).

VA also has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A. In this case, the RO has obtained the veteran's service medical records and all available post-service medical records. including VA treatment records. The appellant has not indicated that there are any additional post-service medical records available to substantiate his claim.

The Board further notes that, during the pendency of his claim, the appellant has been afforded opportunities to submit information relating to any additional evidence that may be available. He has failed to identify any sources of additional outstanding evidence or indicate that he was in the process of obtaining additional evidence. In that regard the Board notes that the RO responded to the veteran's claim for PTSD by sending him a letter (which is undated but follows the claim in the folder) requesting he inform them of any medical evidence of the current disability and offering to obtain evidence for the veteran. The veteran did not respond to that request. In September 1998 the RO again wrote the veteran a letter asking him to describe his claimed stressors and to identify physicians who had treated him for PTSD or diagnosed PTSD. Again there was no response from the veteran. The RO obtained the veteran's treatment records from VA and his DA 20. In March 1999 the RO informed the veteran his claim was denied by letter and included a copy of the rating decision which explained there was no evidence of a diagnosis of  PTSD in the claims folder. In February 2000 the RO issued a statement of the case which clearly explained to the veteran that his claim was denied because there was no diagnosis of  PTSD of record. The veteran submitted his substantive appeal in March 2000 and asked the RO to obtain his records from the Dallas V AMC. The claims folder contains those records. The veteran initially

- 4 



requested a hearing at the RO, but cancelled. In September 2000 he cancelled the
hearing because he "has been unable to obtain information necessary to help claim."

In September 2002 the RO issued a supplemental statement of the case which included the new regulations outlining the provisions of the VCAA. The RO reconsidered all of the evidence of record. The RO listed all the evidence which had been obtained and again explained there was no diagnosis of PTSD. (The RO stated the claim has initially been denied as not well grounded, a review of the rating decision indicates the claim was considered on the merits.) Prior to transferring the veteran's claim to the Board the RO again wrote the veteran in August 2003 and asked him if he had received treatment from; the VA or a private physician. The RO again listed the evidence they had received and explained V A's duty to assist the veteran with his claim. The veteran did not respond. The veteran
has not identified any records of treatment for PTSD or any physician who diagnosed PTSD. He has also failed to respond to the RO's request for information relating to his alleged stressors (e.g., names, dates, etc.) Under these circumstances, there is no duty to provide an examination or opinion. 38, U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). (The Board elaborates upon this particular point in the analysis below.) It is apparent that there is no reasonable possibility that any assistance VA would provide would substantiate the veteran's claim and the appellant desires the Board to proceed with its appellate review.

The decision by the United States Court of Appeals for Veteran Claims (Court) in Pelegrini, supra, held in part that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (A OJ) decision on a claim for V A benefits. In this case, the initial AOJ decision was made prior to November 9,2000, the date the VCAA was enacted. Obviously, VA could not have informed the veteran of law that did not yet exist. Moreover, as noted above, VCAA provisions were subsequently considered and complied with. There is no indication that there is additional evidence to obtain; and there has been a complete review of all the evidence of record. The Board finds that then is no prejudice to the appellant by the order of the events in this case. See Bernard v. Brown, 4 Vet. App. 384 (1993). The Board elaborates on this particular procedural point below.

- 5 

A substantially complete application was received in August 1998. Thereafter. in a rating decision dated in February 1999, the claim for service connection for PTSD was denied. In its statement and supplemental statements of the case, and letters sent to the veteran, the RO provided notice to the claimant regarding what information and evidence is needed to substantiate his claims for the assignment of higher ratings, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the need for the claimant to submit any evidence in his possession that pertains to the claim.

Because the VCAA notice in this case was not provided to the appellant prior to the
initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini. Whilc the Court did not address whether, and, if so, how, the Secretary can properly cure a defect in the timing of the notice, it did leave open the possibility that a notice error of this kind may be non-prejudicial to a claimant.

The Court in Pelegrini found, on the one hand, that the failure to provide the notice until after a claimant has already received an initial unfavorable AOJ determination. i.e., a denial of the claim, would largely nullify the purpose of the notice and. as such, prejudice the claimant by forcing him or her to overcome an adverse decision, as well as substantially impair the orderly sequence of claims development and adjudication. On the other hand, the Court acknowledged that the Secretary could show that the lack of a pre-AOJ decision notice was not prejudicial to the appellant. Id. ("The Secretary has failed to demonstrate that, in this case, lack of such a pre-AOJ-decision notice was not prejudicial to the appellant.")

In light of these two findings on prejudice, the Board .finds that the Court in Pelegrini has left open the possibility of a notice error being found to be nonprejudicial to a claimant. To find otherwise would require the Board to remand every case for the purpose of having the AOJ provide a pre-initial adjudication notice. The only way the AOJ could provide such a notice, however, would be to vacate all prior adjudications, as well as to nullify the notice of disagreement and substantive appeal that were filed by the appellant to perfect the appeal to the

- 6 



Board. This would be an absurd result, and as such it is not a reasonable construction of section 5103(a). There is no basis for concluding that harmful error occurs simply because a claimant receives VCAA notice after an initial adverse adjudication.

Moreover, while strictly following the express holding in Pelegrini would require the entire rating process to be reinitiated when notice was not provided prior to the first agency adjudication, this could not have been the intention of the Court, otherwise it would not have taken "due account of the rule of prejudicial error" in reviewing the Board's decision. See 38 U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7,2004) (There is no implicit exemption for the notice requirements contained in 38 D.S.C. § 51 03(a) from the general statutory command set forth in section 7261 (b )(2) that the Veterans Claims Court shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is required to review the evidence of record on a de novo basis and without providing any deference to the AOJ's decision. As provided by 38 U.S.C. § 7104(a), all questions in a matter which under 38 D.S.C. § 511(a) are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary, and such final decisions are made by the Board. Because the Board makes the final decision on behalf of the Secretary with respect to claims for veterans benefits, it is entirely appropriate for the Board to consider whether the failure to provide a pre-AOJ initial adjudication constitutes harmless error, especially since an AOJ determination that is "affirmed" by the Board is subsumed by the appellate decision and becomes the single and sole decision of the Secretary in the matter under consideration. See 38 C.F.R.
§ 20.1104. There simply is no "adverse determination," as discussed by the Court in Pelegrini, for the appellant to overcome. Similarly, a claimant is not compelled under 38 U.S.C. § 5108 to proffer new and material evidence simply because an AOJ decision is appealed to the Board. Rather, it is only after a decision of either the AOJ or the Board becomes final that a claimant has to surmount the reopening hurdle.

- 7 



All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernardv. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F .R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error. While the notice provided to the appellant was not given prior to the first AOJ adjudication of the claim, the notice was provided by the AOJ prior to the transfer and certification of the appellant's case to the Board. and the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The claimant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices. Therefore, not withstanding Pelegrini, to decide the appeal would not be prejudicial error to the claimant.

The Court's decision in Pelegrini also held, in part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimal1t about the information and evidence riot of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that V A will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim, or something to the effect that the claimant should "give us everything you've got pertaining to your claim(s)." This new "fourth element" of the notice requirement comes from the language of38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice that was provided to the appellant does not contain the "fourth element," the Board finds that the appellant was otherwise fully notified of the need to give to VA any evidence pertaining to his claim. In its August 2003 notice letter, the RO informed the veteran of the evidence already of record and informed the veteran to provide notice of any additional medical records he believed relevant to establishing his claim. In an October 2003 letter informing him that his appeal had been certified to the Board, the RO informed the veteran

- 8 



that he could submit additional evidence concerning his appeal within 90 days of the date of the letter, or the date that the Board promulgated a decision in his case, whichever came first.

As noted above, VCAA only requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard, supra; Sutton, supra; see also 38 C.F .R. § 20.1102 (harmless error). In this case, because each of the four content requirements of a VCAA notice has been fully satisfied, any error in not providing a single notice to the appellant covering all content requirements is harmless error.

Based on the foregoing, the Board finds that, in the circumstances of this case, any additional development or notification would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such ,adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there is extensive factual development in a case, reflected both in the record on appeal and the Board's decision, which indicates no reasonable possibility that any further assistance would aid the appellant in substantiating his or her claim, the VCAA does not apply). The Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled to the extent possible. Thus, no additional assistance or notification to the appellant is required based on the facts of the instant case, there has been no prejudice to the appellant that would warrant a remand, and his procedural rights have not been abridged. Bernard, supra.

The Board also notes that in a decision promulgated on September 22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit

- 9 



(Federal Circuit) invalidated the 30-day response period contained in 38 C.F.R. 3.159(b)(l) as inconsistent with 38 U.S.C.§ 5103(b)(1). The Federal Circuit made a conclusion similar to the one reached in Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003). The Federal Circuit found that the 30-day period provided in § 3.159(b)(l) to respond to a VCCA duty to notify is misleading and detrimental to claimants whose claims are prematurely denied short of the statutory one-year period provided for response. However. the recently enacted Veterans Benefits Act of2003 permits VA to adjudicate a claim within a year of receipt of the claim. The provision is retroactive to the date of the VCAA, November 9,2000. See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § ___ 117 Stat. 2651, ___ (Dec. 16,2003) (to be codified at 38 U.S.C. ___.

Factual Background. Service medical records do not include any references to treatment for a mental disorder.

Records from the Dallas VA Medical Center reveal the veteran requested assistance  with sobriety maintenance in 1997. May 1997 records noted the veteran had. substance abuse problems related toa1cohol, heroin, marijuana and crack cocaine. Following that date the veteran participated in VA mental health clinic groups to assist him with maintaining his sobriety.

The veteran was examined by VA in conjunction with his claim for an increased rating for his service connected heart disease in June 1998. The review of medical records section noted a history of post-traumatic stress disorder with associated depression diagnosed in 1998. The report did not include a diagnosis of PTSD by the examiner and antecedent records are negative for such a diagnosis.

The veteran's records from the VA Medical Center in Dallas and Shreveport have been obtained. They include records of treatment for sobriety maintenance. participation in anxiety group therapy, and assistance with homelessness. It was noted by a social worker in April 1999 that the veteran's anxiety group continued with a discussion of last weeks' issues of "r/t" PTSD and anger management. The

- 10



outpatient clinic records also reflect treatment for heart disease, diabetes and other physical disorders.

Relevant Laws and Regulations. Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.l25(a) [i.e., under the criteria of DSM-IV]; a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

The veteran served on active duty in the Army from May 1976 to December 1982, with overseas duty in Germany, and his military specialties were canoneer, radio operator, field artillery crewman, and turret mechanic. He received no medals or decorations evincing combat duty. He claims service connection for PTSD based on stress associated with being in charge of the motor pool while stationed in Germany and his life being threatened several times while being trapped on a firing range.

As noted above, one of the mandatory elements for service connection for PTSD is an acceptable diagnosis of the condition under the criteria of DSM-IV. See Cohen v. Brown, 10 Vet. App. 128 (1997). A review of the medical records from during and after service fails to reveal a diagnosis of PTSD based upon an examination. The only two references to PTSD of record include the notation in the VA examination report of June 1998 of a previous diagnosis of PTSD. It is apparent that the veteran gave a history of such a diagnosis earlier that year but a review of all of the 1997, 1998 and succeeding years records of VA treatment and finds no

- 11 



record of a diagnosis of PTSD. The only other notation of PTSD appears in an outpatient clinic note from a social worker in April 1999-it was reported that PTSD was discussed in the veteran's anxiety group-but the record is devoid of a diagnosis of PTSD based upon an examination.

Unenhanced reports or a history transcribed by a medical examiner do not constitute "competent medical evidence." LeShore v. Brown, 8 Vet. App. 406 (1995). The veteran's assertion that he has PTSD related to service is not competent medical evidence of a diagnosis of PTSD. A lay person is not competent to make a medical diagnosis or to relate a medical disorder to 'a specific cause. See Espiritu v. Derwinski, 2 Vet. pp. 492, 494 (1992).

The Board has considered whether there is a duty to provide a psychiatric examination. However, in addition to an absence of a diagnosis of PTSD based upon examination, the veteran has submitted no credible evidence that supports his allegation that his life was threatened during service, nor has he submitted any supportive evidence relating to the alleged extreme stress of being in charge of a motor pool while in Germany. The veteran contends that he life was threatened several times while on the firing range but he has failed to respond to the RO's request to provide any information to verify these incidents. It is also pertinent to note that there is a copious amount of out-patient clinic notes on file and at no point does a clinician report that the veteran actually has PTSD based upon a psychiatric evaluation. Under these circumstances, the Board finds that there is no duty to provide an a psychiatric examination. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Based on the weight of the credible medical evidence, including psychiatric assessments in mental health out-patient clinic notes dated in recent years, the Board finds that the veteran does not have an acceptable medical diagnosis or PTSD. Without such a current diagnosis, service connection for PTSD may not he granted. 38 C.F.R. § 3.304(f); Degmetich v. Brown, 104 F.3d 1328 (1997). If in the future the veteran is diagnosed with PTSD, he may apply to the RO to reopen his claim for service connection.

- 12 



The preponderance of the evidence is against the claim for service connection for PTSD. Thus the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 51O7(b); See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for PTSD is denied.

R. F. Williams 
Veterans Law Judge, Board of Veterans' Appeals

- 13 




